Citation Nr: 0433340	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
the service-connected residuals of cold weather injuries in 
the lower extremities.  

2.  Entitlement to service connection for bilateral arthritis 
of the knees, claimed as secondary to the service-connected 
residuals of cold weather injuries in the lower extremities.  

3.  Entitlement to a total rating due to individual 
unemployability based on service-connected disability (TDIU).  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for peripheral 
neuropathy of the lower extremities and for arthritis of both 
knees.  He essentially contends that these disabilities 
developed as a result of his service-connected residuals of 
cold weather injuries to the lower extremities.  

Alternatively, he contends that these disabilities were 
permanently aggravated by his service-connected residuals of 
cold injuries to the lower extremities.

The Board notes that, in the June 2002 rating decision, the 
RO specifically noted that VA examinations dated in April 
2002 showed that "the veteran has polyneuropathy most likely 
due to his service connected cold injury."  

The RO further concluded, however, that a separate evaluation 
for peripheral neuropathy was not warranted because this 
disability was already contemplated by the separate 30 
percent ratings assigned for the residuals of cold weather 
injuries in each lower extremity.  

In the June 2002 letter notifying the veteran of that 
decision, the RO indicated that service connection had been 
denied for peripheral neuropathy because that disability was 
not related to his military service.  

The RO subsequently issued a Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) in which it 
continued to find that service connection was not warranted 
for peripheral neuropathy.

In light of the language contained in the text of the June 
2002, the Board believes that a remand of this issue is 
warranted so that the RO can provide clarification as to 
whether service connection has in fact been established for 
peripheral neuropathy, and, of so, whether the veteran is now 
seeking an increased or separate rating for that service-
connected disability.

The Board also notes that the veteran underwent VA 
examinations in February 2001 and April 2002 order to 
determine the etiology of his claimed disabilities.  

However, the VA examiners did not address the issue of 
whether the veteran's claimed disabilities were permanently 
aggravated by his service-connected residuals of cold weather 
injuries to the lower extremities.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Consequently, the Board finds that the veteran should be 
provided with another VA examination to address the issue of 
aggravation.

A decision on the TDIU issue is deferred at this time, 
pending completion of additional development discussed above.

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  In 
particular, the RO should advise the 
veteran of the information and/or 
evidence needed to substantiate his 
claims. The RO should also advise the 
veteran as to his and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the veteran, and 
which portion should be provided by VA. 
The RO should also advise the veteran to 
provide any evidence in his possession 
that pertains to the claim on appeal.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with VCAA.  

2.  The RO should clarify whether or not 
service connection has in fact been 
established for peripheral neuropathy of 
the lower extremities, and, if so, 
whether the veteran is now seeking an 
increased or separate rating for that 
service-connected disability.  The RO's 
findings in that regard should be 
documented and associated with the claims 
folder.  Any further actions required as 
a consequence of those findings should be 
undertaken, to include the issuance of a 
new rating decision or SSOC, if 
necessary.  

3.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination to determine the nature and 
etiology of his arthritis of the knees 
and (if necessary) peripheral neuropathy 
of the lower extremities.  The claims 
folder should be provided to the examiner 
for review.  Any diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner should 
conduct a thorough examination of the 
veteran's lower extremities, and provide 
a diagnosis of any pathology found.  The 
examiner should also respond to each of 
the following inquiries:

a.  As to any peripheral neuropathy 
or arthritis of the knees found on 
examination, the examiner should 
specifically comment on the etiology 
of that disability.  In particular, 
the examiner should comment on 
whether, it is at least as likely as 
not that his service-connected 
residuals of cold weather injuries 
in the lower extremity have either 
caused or aggravated his present 
claimed peripheral neuropathy and/or 
arthritis of the knees disorder? 
(Note: aggravation connotes a 
permanent worsening above the base 
level of disability, not merely 
acute and transitory increases in 
symptoms or complaints.)

b.  If it is determined that a 
present peripheral neuropathy and/or 
arthritis of the knees was 
aggravated by a service-connected 
disability, the examiner should 
offer an opinion as to the degree to 
which the non-service-connected 
disorder has been aggravated over 
and above the level of disability 
existing prior to the aggravation.

4.  Then, the RO should readjudicate the 
issue on appeal. If any benefit sought on 
appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




